UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8100



In Re: GARY HOWARD WILLIAMS,

                                                         Petitioner,



                On Petition for Writ of Mandamus.
                    (CA-94-69-5-MU, CR-91-15)


Submitted:   February 27, 1996             Decided:   March 19, 1996

Before LUTTIG and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Gary Howard Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner has filed a petition for a writ of mandamus in this

court to order the district court to expedite action on petition-

er's 28 U.S.C. § 2255 (1988) motion. Mandamus is a drastic remedy

to be used only in extraordinary circumstances. Kerr v. United
States Dist. Court, 426 U.S. 394, 402 (1976). We find that the

delay in this case is not unreasonable. Thus, we deny the petition.

This denial is without prejudice to petitioner's right to refile if

the district court does not act on the motion within a reasonable
time. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2